Citation Nr: 0803186	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's hearing loss was first objectively 
identified many years after his discharge from service and is 
not the result of a disease or injury in service.

2.  The veteran first reported symptoms of tinnitus many 
years after his discharge from service and almost four years 
after his bilateral hearing loss was first objectively 
confirmed.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by the veteran's active military service and 
may not be presumed to be of service onset.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
veteran's claims or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against any claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claims addressed 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions, or can rebut a presumption of any 
prejudicial error identified.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
VCAA notice is presumed prejudicial and the Secretary has the 
burden to show that the error was not prejudicial to the 
claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date will be assigned for 
an award of benefits if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

In May 2004, VA sent to the veteran a timely VCAA notice 
letter that satisfied all the requirements noted above except 
that it did not advise the veteran that a disability rating 
and an effective date for an award of benefits would be 
assigned with an award of service connection.  See Dingess, 
supra.  The Board has concluded that the preponderance of the 
evidence is against the veteran's claims, so any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess and Sanders, both 
supra.  Accordingly, the Board concludes that the presumption 
of prejudice for failure to provide complete notice is 
rebutted.  See Sanders, supra.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had a VA audiology examination in July 2004.  The 
veteran's VA medical records have been obtained, and no 
private medical records have been identified.  There is no 
indication in the record that any additional evidence 
relevant to the veteran's claims is available but is not part 
of the claims file.  Id.  The Board finds that the current 
medical evidence in the record is adequate for purposes of 
rendering a decision on appeal concerning the veteran's 
claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

The Merits of the Claims

In the notice of disagreement and formal appeal filed by the 
veteran after the RO decision presently on appeal, he stated 
that he has had hearing loss and tinnitus since he was in the 
military and he feels that combat noise caused his hearing 
disorders.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007).  Service connection may be 
granted for a disability first diagnosed after service when 
all of the evidence, including that pertinent to service, 
shows that the disability was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  To establish continuity of symptomatology a claimant 
must show (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Id.

For certain diseases, including sensorineural hearing loss, 
service connection can be presumed.  When a veteran has 
served continuously for 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and has a 
disease specified in the law that becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of service, the disease shall be presumed to have 
been incurred in service even though there is no evidence of 
the disease during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

With respect to the evidence in the veteran's claims file 
concerning his hearing, his service medical records (SMRs) do 
not show any complaints of or treatment for hearing loss or 
tinnitus during military service.  The report from the 
veteran's medical examination at the time he separated from 
military service includes the results of an audiogram showing 
auditory thresholds of 0 or 5 decibels at all measured 
frequencies.  See 38 C.F.R. § 3.385 (hearing loss is a 
disability when the auditory threshold at a single frequency 
is 40 decibels or greater).

After the veteran's discharge from military service, no 
medical evidence in his claims file concerning his hearing is 
dated earlier than 2000, 30 years after the veteran left 
military service.  A September 2000 VA medical record shows 
that the veteran sought an audiological evaluation after he 
failed a hearing test administered in connection with his 
application for a job as a school bus driver.  The VA record 
reports bilateral mild to profound precipitous high frequency 
sensorineural hearing loss, and indicates that the use of 
hearing aids was discussed with the veteran.  The record 
makes no mention of tinnitus.

The report from a July 2004 VA audiology examination notes 
that the veteran was exposed to noise from small arms and 
tanks while in the military, and that as a civilian, the 
veteran has spent a lot of time in places where he has been 
exposed to loud music.  The audiologist reported that the 
veteran said he heard a bird-like sound in both ears a few 
days before the examination appointment, that it was mild and 
lasted a short time, and that he did not remember any other 
time when he had head noises.  The veteran's pertinent 
medical history included ear infections as a child and 
occasional dizziness.

The VA examiner diagnosed mild to profound sensorineural 
hearing loss bilaterally with fair to poor speech 
recognition.  The examiner opined that the hearing loss and 
tinnitus are not at least as likely as not related to his 
military service and offered a rationale for these opinions.

Regarding the veteran's claims for service connection for 
bilateral hearing loss and bilateral tinnitus, the evidence 
in the veteran's claims file includes a current medical 
diagnosis of bilateral sensorineural hearing loss and the 
veteran's statements (lay evidence) that his hearing loss and 
tinnitus began during his military service.  See Hickson, 
supra.  The evidence does not, however, include medical 
evidence of a nexus between the veteran's current hearing 
loss and his military service.  Id.

The Board acknowledges that the record reflects the veteran 
engaged in combat while on active duty, as documented by his 
DD Form 214 which notes that he was awarded the Purple Heart.  
Accordingly, he is entitled to consideration of 38 U.S.C.A. § 
1154(b), which provides that in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  The provisions of 38 
U.S.C.A. § 1154 do not eliminate the requirement for medical 
evidence of either a current disability or a nexus.  See 
Brock v. Brown, 10 Vet. App. 155, 162 ("reduced evidentiary 
burden provided for combat veterans by 38 U.S.C. § 1154(b) 
relate[s] only to the question of service incurrence, 'that 
is, what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza v. 
Brown, 7 Vet. App. 458, 507 (1995)).  Thus, the Board accepts 
the veteran's assertions that he suffered both hearing loss 
and tinnitus during his combat service.

The Board acknowledges the veteran's assertions that his 
hearing loss and tinnitus are a result of his military 
service, and that the veteran is competent to give evidence 
about what he experienced in service.  See Barr, 21 Vet. App. 
at 307-08.  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).  With respect to any 
possible connection between the veteran's current hearing 
loss and tinnitus and his military service, the Board must 
rely on the relevant medical evidence to make a 
determination.

The medical evidence shows that the veteran had normal 
hearing upon his separation from military service.  No 
medical evidence shows hearing loss until it is indicated in 
a September 2000 VA medical record.  No medical evidence 
shows complaints or findings of tinnitus until July 2004.  
After examination and testing in July 2004, a VA audiologist 
concluded that the veteran's hearing loss and tinnitus are 
not at least as likely as not related to his military 
service, noting that the veteran had a normal audiogram at 
induction and at the time of his separation and that he 
reported tinnitus occurring only a few days prior to the 
examination.

The Board finds that no medical evidence of record 
establishes a nexus between the veteran's military service 
and his current bilateral sensorineural hearing loss and 
tinnitus, and medical evidence expressly establishes a 
greater likelihood of no nexus.  Direct service connection 
cannot be granted in the absence of supporting medical nexus 
evidence.  See Hickson, supra.  Similarly, service connection 
based on continuity of symptomatology is not established 
where, as here, medical evidence weighs against there being a 
nexus between the present disability and any post service 
symptomatology.  See Barr, supra.  Further, the Board finds 
no medical evidence of record to establish that the veteran 
experienced sensorineural hearing loss within one year after 
his separation from service.  The medical evidence of record 
that is contemporaneous with the veteran's separation from 
service shows his hearing to be normal.  Therefore, 
presumptive service connection for bilateral sensorineural 
hearing loss does not apply.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims for service 
connection for bilateral hearing loss and bilateral tinnitus.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


